In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 16‐3363 
DELAURENCE ROBINSON, 
                                                           Plaintiff‐Appellant, 

                                                    v. 

DALE SCROGUM, et al., 
                                                          Defendant‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                    No. 13‐1282 — James E. Shadid, Judge. 
                                 ____________________ 

  SUBMITTED OCTOBER 18, 2017* — DECIDED DECEMBER 4, 2017 
                 ____________________ 

     Before FLAUM, RIPPLE, and ROVNER, Circuit Judges. 
    ROVNER,  Circuit  Judge.  DeLaurence  Robinson,  an  inmate 
in Illinois,  alleged in  this action  under 42  U.S.C.  § 1983 that 

                                                 
* We have agreed to decide this case without oral argument because the 
briefs and record adequately present the facts and legal arguments, and 
oral  argument  would  not  significantly  aid  the  court.  See FED.  R.  APP.  P. 
34(a)(2)(C). 
2                                                         No. 16‐3363 

five  guards at  Pontiac  Correctional Center  beat him in  2011 
as punishment for filing grievances. The district court initial‐
ly  permitted  Robinson  to  proceed  on  claims  of  retaliation 
and  excessive  force,  but  later  dismissed  the  case,  reasoning 
that  Edwards  v.  Balisok,  520 U.S.  641  (1997),  bars  the  suit  be‐
cause  some  of  Robinson’s  allegations  about  the  altercation 
conflicted with his disciplinary conviction for assaulting the 
guards.  Because  we  conclude  that  the  district  court  abused 
its discretion in declining to recruit counsel for Robinson, we 
vacate the judgment and remand for further proceedings. 
    According  to  Robinson’s  complaint,  the  guards  were es‐
corting him up a flight of stairs when one of them yanked on 
his  handcuffs,  causing  him  to  lose  his  balance  and  hit  his 
head  on  a  cage.  Rather than  assist  Robinson,  the  guards 
shoved him to the ground and proceeded to assault him: one 
guard  put her foot on  the side of his face and  others  kneed 
him in his neck and back. The guards then propped him up 
and dragged him to his cell, stopping periodically to hit him 
or  drop  him  on  the  hard  floor.  Throughout  this  encounter, 
the guards taunted Robinson (who is black) with racial epi‐
thets. 
    Robinson  denies  that  he  resisted  the  guards,  but a  disci‐
plinary  committee  found  him  guilty  of  attempted  assault. 
Specifically,  the  committee  found  that  he  “jerked  away” 
from a  guard, tried to “throw  his shoulder into” the  guard, 
refused  to  walk,  and  tried  to  bite  and  spit  at  other  guards. 
The  committee  ordered  six  months  of  good‐time  credit  re‐
voked  and  sentenced  him  to  a  year  of  disciplinary  segrega‐
tion.  
    This  suit  followed.  Robinson’s  complaint  alleged  claims 
of retaliation, excessive force, and denial of equal protection. 
No. 16‐3363                                                           3

The  district  court  dismissed  Robinson’s  equal‐protection 
claim  at  screening  (a  decision  he  does  not  challenge  on  ap‐
peal). Nearly three years later, when the case finally reached 
the  summary‐judgment  stage,  the  district  court  concluded 
that  Edwards  barred  Robinson’s  remaining  claims. 
In Edwards,  the  Supreme  Court extended  to  the  prison‐
disciplinary context its holding in Heck v. Humphrey, 512 U.S. 
477 (1994), that  a plaintiff may not  pursue a claim  for  relief 
that  would  necessarily  imply  the  invalidity  of  a  still‐intact 
criminal  conviction.  The district  court  recognized  that  Ed‐
wards  would  not  bar  Robinson’s  suit  if  he  argued  that  the 
guards  used  more  force  than  was  reasonably  necessary  to 
subdue  him,  but  the  court  concluded  that  Robinson 
“plead[ed]  himself  out  of  court”  by  insisting  that  he  did 
nothing to provoke the beating he received from the guards. 
     Robinson  now  challenges  the  merits  of  the  summary 
judgment  order, but we do not reach that  issue because we 
agree with him that the court erred by denying his requests 
for  counsel.  Though  there  is  no  automatic  right  to  recruit‐
ment of counsel in civil cases, a pro se litigant’s requests for 
counsel  are  entitled  to  careful  consideration.  See  Diggs  v. 
Ghosh, 850 F.3d 905, 911–12 (7th Cir. 2017); Dewitt v. Corizon, 
Inc., 760 F.3d 654, 657 (7th Cir. 2014). And when an indigent 
plaintiff reasonably tries to obtain counsel and requests that 
counsel  be recruited, the  district  court should  ask “whether 
the difficulty of the case—factually and legally—exceeds the 
particular  plaintiff’s  capacity  as  a  layperson  to  coherently 
present  it  to  the  judge  or  jury  himself.”  Pruitt  v.  Mote,  503 
F.3d 647, 655 (7th Cir. 2007) (en banc). We review the denial 
of counsel for an abuse of discretion, reversing only if there 
is  a  reasonable  likelihood  that  the  recruitment  of  counsel 
4                                                         No. 16‐3363 

would  have  made  a  difference  in  the  litigation’s  outcome. 
Id at 659. 
    The  district  court  found  that  Robinson  made  reasonable 
efforts to obtain counsel, so we focus on the court’s conclu‐
sion that he is capable of litigating the case pro se. In support 
of  his  requests  for  counsel,  Robinson  explained  that  he  has 
only an eighth grade education and stays “heavily medicat‐
ed”  with  psychotropic  drugs.  He  added  that  he  had  relied 
on  assistance  from  a  “jailhouse  lawyer”  to  litigate  the  case. 
The district  court  acknowledged  Robinson’s  allegations 
about  his  limited  education  and  medication  but  concluded 
that  Robinson  was  “capable  of  representing  himself”  be‐
cause  he  had “demonstrated  an  ability”  to  convey  the  facts 
of his case to the court. 
    Critically,  the  district  court  did  not  address  or  conclude 
that  it  disbelieved  Robinson’s  explanation  that  another  in‐
mate  helped  him  draft  the  very  documents  that  the  court 
looked  to  for  evidence  of  his  capacity  to  litigate.  “[T]hat  an 
inmate receives assistance from a fellow prisoner,” we have 
cautioned,  “should  not  factor  into  the  decision  whether  to 
recruit  counsel.”  Henderson  v.  Ghosh,  755 F.3d  559,  565  (7th 
Cir. 2014); see Dewitt, 760 F.3d at 658. We thus conclude that 
the district court abused its discretion by relying only upon 
Robinson’s filings as a basis to reject his requests for counsel. 
Cf. Davis  v.  Moroney,  857  F.3d  748,  749,  752  (7th Cir.  2017) 
(emphasizing plaintiff’s intellectual disabilities, including his 
alleged  sixth‐grade  reading  level,  in  explaining  why  court 
should have recruited counsel). 
    We  next  consider  whether  Robinson  suffered  prejudice 
from  the  lack  of  counsel.  See Pruitt,  503  F.3d  at  659. 
A litigant’s poor performance before trial supports a finding 
No. 16‐3363                                                             5

of  prejudice  when  “there  is  a  reasonable  likelihood  that  the 
presence of counsel would have altered the outcome” of the 
case.  See  Santiago  v.  Walls,  599  F.3d  749,  765  (7th  Cir.  2010); 
Pruitt, 503 F.3d at 659. Here a lawyer could have helped Rob‐
inson avoid being tripped up by Edwards. The district court 
understood Robinson to allege that he was the “victim of an 
unprovoked  attack”  and  that  any  amount  of  force  used 
against  him  was  unjustified  because  he  complied  with  the 
defendants’ orders. But the court acknowledged that Robin‐
son  could  avoid  the  favorable‐termination  requirement  and 
“potentially prevail on the retaliation claim if he argues that 
the  force  used  against  him  exceeded  any  force  that  would 
have  been  necessary  to  subdue  him.”  Robinson’s  complaint 
does indeed suggest that the defendants used excessive force 
against  him  after  he  was  fully  subdued,  so  we  think  it  rea‐
sonably probable that a recruited lawyer could have helped 
Robinson  amend  his  complaint  to  avoid  running  afoul  of 
Edwards.  See Navejar  v.  Iyiola,  718  F.3d  692,  697–98  (7th Cir. 
2013). 
   Accordingly,  we  VACATE  the  district  court’s  judgment 
and  REMAND  for  further  proceedings  consistent  with  this 
opinion.